 122DECISIONSOF NATIONALLABOR RELATIONS BOARDNiagara Gear Corporation and District No. 76, Inter-nationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO. Case 3-CA-6167June24, 1976DECISION AND ORDEROn March 18, 1976, Administrative Law JudgeJulius Cohn issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and the General Counsel fileda reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Niagara Gear Corpora-tion,North Tonawanda, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IssuesWhether Respondent laid off Timothy E. Phillips be-cause of his activities on behalf of the Union rather thanfor both his poor work performance and economic reasons.Whether Respondent laid off three other employees be-cause of their union activity rather than for economic con-siderations.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. The GeneralCounsel and the Respondent submitted briefs which havebeen carefully considered.On the entire record in the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTITHE BUSINESSOF THE COMPANYThe Company, a New York corporation, maintains itsprincipal office and place of business in North Tonawan-da,New York, and is engaged there in the manufacture,sale, and distribution of metal gears and related products.During the past calendar year, in the course of its businessoperations, Respondent manufactured, sold, and distribut-ed at said North Tonawanda, New York, plant, productsvalued in excess of $50,000, of which products valued inexcess of $50,000 were shipped from said plant directly toStates of the United States other than the State of NewYork. The complaint alleges, the answer admits, and I findthat the Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.It.THE LABOR ORGANIZATION INVOLVED'The following inadvertence contained in the Decision of the Admmis-The Union is a labor organization within the meaning oftrative Law Judge is hereby corrected In the last sentence of par 5, sec III,A, the date June 19 is changed to July 19Section2(5) of the Act.111.THE ALLEGED UNFAIRLABORPRACTICESDECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This case washeard at Buffalo, New York, on November 10, 11, and 12,1975.Upon a charge filed and served July 31, 1975, theRegional Director for Region 3 issued the complaint in thisproceeding on September 11, 1975,' alleging that NiagaraGear Corporation, herein called the Respondent or Com-pany, violated Section 8(a)(1) and (3) of the Act by layingoff certain employees because of their activities on behalfof District No. 76, International Association of Machinistsand Aerospace Workers, AFL-CIO, herein called theUnion. Respondent filed an answer denying the commis-sion of unfair labor practices z'All dates hereinafter refer to 1975A. The FactsThe Respondent operates a gear manufacturing businessfurnishing gears which are component parts required bylargemanufacturers The operation as it existed during theperiod under scrutiny had its inception in October 1974,when Matthew Babisz, now the president, purchased ma-jority control in the company from John Cerra who contin-ued as vice president and minority stockholder. Babisz hadbeen formerly employed by Riley Gear Company in somemanagerial capacity. As a result of that association he re-cruited for Respondent its plant manager, Robert Rees,Donald Eggleston, quality control inspector, and a numberof employees including all of the alleged discriminatees. AtRiley, the Union represented the employees and the dis-criminatees herein were all members while employed there2At the hearing the General Counsel withdrew par 6(c) of the complaintwhich alleged that Respondent had laid off employee Marvin Meyers225 NLRB No. 16 NIAGARA GEAR CORPORATION123At the time of the events involved in this matter the Com-pany had 14 employees in its shop.Timothy Phillips, who had been hired on April 28 byBabisz to operate a milling machine as well as certain otherequipment, commenced talking to some of the employeesafter July 4 concerning the Union. He conversed first withJohn Duerr and Dennis Odrzywolski discussing workingconditions such as safety, unclean restrooms, and the factthat there was no set policy concerning raises, holidays,vacations, and fob protection. These discussions took placeover a period of time inside the plant while the employeeswere having lunch or immediately outside the plant at apicnic table and where it was customary for employees toeat and play horseshoes during the luncheon breaks.On July 17 after having spoken to Duerr, MacDonald,and Odrzywolski, Phillips telephoned Allen Bowe, a busi-ness representative of the Union whom he knew from RileyGear. Phillips told Bowe that some of the people at Re-spondentwereinterested in the IAM and they wanted toobtain some more information. They made an appoint-menttomeet at 7:30 that nightat a restaurant.Duerr andOdrzywolski accompanied Phillips to the meeting duringwhich Bowe spoke to them about their rights to organizeand gave them literature and cards for distribution. Allthree signed authorization cards that night and gave themto Bowe who told them that they should try to get a majori-ty of the employees to sign cards and the employees repliedthat they would get them on Friday and SaturdayEarly in the morning of July 18, before the workdaycommenced, Odrzywolski approached Douglas O'Neal justoutside of the plant near the picnic table and spoke gener-ally concerning benefits without specificallymentioning aunion.O'Neal responded negatively, according to Odrzy-wolski, and when the latter mentioned the possibility ofjoining some organization, O'Neal stated that he did notwant to hear about it. At lunchtime Odrzywolski alsospoke to Gary Beiersdorf concerning a labor organizationbut did not get any authorization card from him. At orabout thesame timeduring the lunch period, John Duerrspoke to Henry Kursten, a shipping clerk, and LaVernReilly, a machine operator, and asked them what theythought of a union,statingthat a couple of the people werethinking of joining a union. Duerr asked them what theirideas were and they said that they did not care to discuss it.Also during lunchbreak that day Phillips and Duerr spoketoMarvin Meyers on the way to the bank and asked himwhat he thought about the Union. Meyers said he thoughtitwas a good idea. Later that day beforeleavingthe plantMeyers signed a card and filled it out on top of Phillips'toolboxnearthemilling machine. Meyers requested thathe did not want Plant ManagerRees,his brother-in-law, toknow about this.During the evening of July 18, Phillips and Odrzywolskivisited the plant and spoke to the employees on the secondshift during their lunchbreak about 8 p.m. They distributedcards which MacDonald and Petrovs signed but Tom Borsstated that he wanted to take the card home and thinkabout it. The same night Phillips and Odrzywolski deliv-ered the three cards (MacDonald's, Petrovs', and Meyers')to Bowe athis home. On Saturday, June 19, Duerr pickedup the card from Tom Bors and deliveredit to Bowe.On Monday, July 21, during lunch hour Phillips wentover to the picnic table to talk to O'Neil and Beiersdorf. Hehad spoken to Beiersdorf about a week or so previouslyand the latter had told him to watch what he said becausehe could get into trouble. This had occurred just beforework started one morning. On this occasion, Phillips toldO'Neil and Beiersdorf that a union was being organized,that they already had a majority, and he wanted them toknow about it. Beiersdorf turned his back and said that hedid not want anything to do with it because they weregoing to get into trouble. Phillips repeated what he hadsaid but Beiersdorf again said that he did not want to getinto any trouble and he walked away to playhorseshoes.Neither Beiersdorf nor O'Neil signed cards. Both Beiers-dorf and O'Neil, who testified at the hearing in behalf ofthe Respondent, confirmed that Phillips spoke to them atthis time. Beiersdorf stated that he told Phillips he was notinterested and O'Neil testified he told Phillips he did notwant to know anything about it and that he walked away.Phillips had observed Babisz at the plant that day about8 a.m. when his car was being loaded with some material.He next saw Babisz that afternoon at approximately 2:30or 3 o'clock apparently returning and Babisz asked Phillipsto help him unload his car which he did. About 4 p.m.Babisz told Phillips he wanted to see him in his office anddiscussed some labor tickets with him.3 Babisz talked toPhillips concerning four labor tickets telling him that thesewere jobs on which he had spent too long a time. As aresult Babisz said he had a recommendation from JohnCerra, vice president, to lay him off. Babisz stated that hehad intended to offer Phillips a job on a different machinebut he felt Phillips would not be happy withitand he wasjust going to let him go. In addition Babisz mentioned thatthe salesman, Ferguson, did not get an order they wereexpecting, and also some jobs on which they were not mak-ing money would have to be sent out. For these reasons,there was not enough work for Phillips' machine but theyexpected something in 2 weeks. Babisz also told him he wasbeing paid $5 an hour and that the Company would haveto cut down. Although Phillips asked Babisz for a layoffslip he was told that he would not need it. His paycheckswere all made out and ready for him at that time, and hereceived a check for the previous week as well as a checkfor that Monday, July 21. Phillips has not been recalledalthough he called the Company several times.That evening Phillips called Bowe who had written thatday demanding recognition for the Company, and in-formed the union representative of his layoff. Later thesameevening Phillips met Duerr and Odrzywolski andwent to see MacDonald during his lunchbreak at the plant.They gave MacDonald some literature and IAM decals.MacDonald proceeded to sign two pieces of literature andleft them on top of his toolbox. He also placed IAM decalson his toolbox as well as on the toolboxes of Duerr andOdrzywalski. It was also decided that Duerr and Odrzy-wolski would wear IAM buttons on their clothing whenthey went in to work the following day.3The so-called labor tickets were actually job tickets on which employeeswere instructed to note the amount of time they had spent on the particularorder 124DECISIONSOF NATIONALLABOR RELATIONS BOARDOdrzywolskiand Duerrcame to work very early on themorning ofJuly 22.Both were wearing a number of unionbuttonsprominently on their shirts and they clipped unionpencils to their shirt pockets.Odrzywolskispoke to Beiers-dorf and O'Neil again near the picnictable.He offeredthem pamphletsand pencilsand cardsbut theyturned himdown. O'Neilsaidthat he did not wantto hear it and that"you guys are crazy,leave me alone." Beiersdorf said noth-ing turninghis back.'About8:30 a.m.,whileDuerr was working at his ma-chine, anotheremployee, Frank Speck,a machine opera-tor, cameto him andsaid"what'sall the garbage withthose buttons."Duerrsaidthat he feltitwas a good ideathat theyform a union.Speck then said thatwhen themanager comes in and sees those buttons he is going to firehim and thenhe walked away. Odrzywolski who was work-ing nearbyobserved this incidentand immediately thereaf-ter Speck came overto himand asked"what the hell hewas doingin there withthose damnbuttons on." Speckthen asked whathe wastrying to prove and Odrzywolskisaid he was supportingthe IAM. Speck thentold him heshouldreconsiderwhathe saidand asked whether he knewwhat would happen if higher supervision heardabout this.Speck told him hecould be laid off orfired.Speck whotestified on behalfofRespondent acknowledged havingdiscussionswith both Duerr and Odrzywolskiregardingthewearingof the buttons. Speck testified that he toldthem thatif they wore the buttonsin theplant they wouldget in troubleand that he definitelywas not for it. Hecould notrecall tellingthem they could be laid off or fired,merely testifying "I can't say thatIsaidthatin thosewords,no." Hedid remembertelling these employees thatMatt Babiszdid notcare for theUnion,addingthat he,Speck,wouldnot care fora Unionifheowned the busi-ness.Although Speck admittedconversingwithmanage-ment he denied talkingto anyonein management concern-ing thelayoffs of Duerr or Odrzywolski.About a half hour afterthe conversationwith Speck,Duerr was informedby Quality ControlInspector Eggle-ston that Babisz wanted to see him in the office. Babisztold him that he would have to lay him offbecause workwas getting real slow.Duerr askedif this was because of hisunion activity.Babisz said,"Whatunion?" Duerr askedhim whether he could seehis buttonsand Babiszrepliedthathe sees them all the time. Babisz toldhim that thingsmightpick up in a couple of weeks soDuerr should call inHe alsotold Duerr that he could leaveat once or finish theday as he wished.Duerr was thenpaid for thepreviousweekas well asfor the full day on July 22.A few minuteslater Egglestontold Odrzywolskithat Ba-biszwanted tosee him in his office.Babisz told him theworkload wasnot asheavy as it had been and they werehaving trouble getting contractsand pullingin more workso thattheywere goingto have to lay offsome people Hesaid Odrzywolski would be paid for therestof the day.4In their testimony,Beiersdorf and O'Neil discussed the conversationthey had with Phillips onJuly 21,but neither of them referred to this July 22incident with Odrzywolski in the presence of Duerr,nor did they specificallydeny that it had taken place In any event I credit Odrzywolski and Duerrconcerning this conversationOrdrzywolskiasked Babiszwhether this had anything todo withhis organizational ideas and Babisz asked "whatorganization" to which Odrzywolski repliedany organiza-tion and Babisz repeated"whatorganization."Babisz saidthat he could leave right away and Odrzywolskireceived acheck for a whole day's workas well as a check for thepreviousweek.He was alsotold to callagain in a couple ofweeks, thatperhaps work would have picked up by then.RichardMacDonald was employed from April 22 toJuly 22,as a machinist grinder.A couple ofweeks beforehis layoff hewas one ofthe employees approached by Phil-lips,who askedifhe was interested in a union and Mac-Donald saidthat he was. Thereafter on July18, as previ-ouslynoted,MacDonaldsigned a card during the lunchbreakof the second shift.On July21, he obtained someliterature from Phillips,Odrzywolski,and Duerr and hetook twopieces of literature,signed his name on each, andplaced them on his toolboxnear his machine in view ofanyone who may bewalkingthrough.He did this at quit-ting time and also placedIAM decals onhis toolbox aswell as on those of Duerrand Odrzywolski. About 9 a.m.on July 22, MacDonaldreceived a call at his home fromBabiszwho told himthat Ferguson had lost an order andthattherefore he was goingto belaid off. He did not tellMacDonald what orderwas lost.MacDonald asked Babiszif the layoffwas because of his unionactivityand Babiszreplied"whatunion."MacDonald said the IAMand thenBabisz askedhim what he could tellhim aboutthe Unionto which MacDonald did not respond.Babisz told him thathe could pick up his check and toolboxwhich MacDonalddid that afternoonnoticing that the literature he hadplaced on his box was no longer there.Babisz who testifiedin thehearing solelywith relation to this telephone callstated thatwhen MacDonald askedwhether hislayoff wasbecause ofthe Unionhe replied:"Whatunion.Iwas notawareof any unionactivities."The fifth employee to be laid off on July22 was MarvinMeyers, a brother-in-law of Plant Manager Rees. As re-counted above Meyershad been solicitedby Phillips andthe others and signeda card on July18.He was told byBabisz that he was being laid off forlack of work. Of theemployeeslaid off onJuly 21 and 22, Meyerswas the onlyone recalledto work. All five employeeswere the lowest inseniority althoughDuerrhad greater seniorityin the plantthan Meyers.Respondent contends that it recalled Meyersto workrather than Duerr becauseMeyers wasa gear cut-ter,work which Duerrwas not qualified to perform.DiscussionIt is contended by Respondent that it had no knowledgeof the union activities of the laid-off employees,that thelayoff was caused by economic conditions, and, in the caseof Phillips, additionally, his poor work performance. Whileit is conceded that there is no direct knowledge by theRespondent of the employees'activities herein,knowledgeof concerted activities may be shown by circumstantial aswell as direct evidence.'Any circumstances which make itlogical to infer that Respondent knew about the protected5Famet,Inc,202 NLRB 409 (1973) NIAGARA GEAR CORPORATION125activitiesmust be considered. In a small plant where thesupervision has close contact with the employees and theconcerted activity is carried out in an open manner, aninference is warranted that the Company does obtainknowledge .6The evidence reveals a number of factors which wouldindicate thatRespondent possessed knowledge of theunion activities of the four alleged discriminatees herein.There are a small number of employees at the plant (14during relevant times including three on a second shift)and the managers and supervisors maintain very close day-to-day contact with the employees in the production areasby virtue of their personal involvement in the fabricationof the plant's product. Employees operating machines andvarious pieces of equipment were assisted in making setupsby Rees, plant manager, by Vice President Cerra occasion-ally, and Eggleston. While it is clear from this record thatEggleston was not a supervisor within the meaning of theAct, it is equally clear that he relieved Rees during thelatter's absence on vacation and, as a result, acted in thecapacity of an agent of the employer. Vice President Cerrahimself at times went out on the floor to assist in variousways. In addition to the managerial peopleit isnoted thatthe senior employees (none of whom signed cards) alsoassisted the laid-off employees in connection with theirwork duties. At least one of them, Speck, indicated a hostil-ity toward the Union and, though only an employee, hadwarned Duerr and Odrzywolski as to the consequences oftheir activity, particularly the wearing of union buttons.Plant Manager Rees was actually related to two of the cardsigners:Meyers was his brother-in-law and Rees' wife isthe niece of Bors. Although Meyers was one of the employ-ees laid off on July 22, he was the only one recalled onAugust 4.Most important in this consideration is the timing of thelayoffs which followed so closely on the heels of the cardsigning. Authorization cards were signed on July 17 and 18and, after the intervening weekend, additional solicitationoccurred on July 21 and the early morning of July 22.Phillips was laid off on July 21, and the remainder of theemployees on July 22. Moreover, not only was the timingclosely related to the card signing and solicitation but thelayoffs themselves occurred precipitously. Thus, all the lay-offs occurred during the workday while employees werestillworking on orders, a manner not consistent with theRespondent's contention that the layoffs were economi-callymotivated, a matter which shall be hereinafter dis-cussed more fully. Finally, Babisz seemed to be dissem-bling when he asked Duerr at the time of the exit interview"what Union" in response to Duerr's question as to wheth-er his union activity caused the layoff, since at the time hesurely could not help but observe the IAM buttons promi-nently displayed on Duerr's shift Similarly as to the but-tons indicating the name of the Union on Odrzywolski'sshirt when he laid him off. This was repeated when thereaf-ter he spoke to MacDonald on the telephone and inquiredas to what union he was interested in. Incidently the testi-mony of these three employees concerning their conversa-6 N L R B v Long Island Airport LimousineServiceCorp.468 F 2d 292tions with Babisz at the time of their layoffs was uncontra-dicted since Babisz did not testify concerning his talks withDuerr and Odrzywolski and admitted asking MacDonaldabout the Union. On the basis of all the above circum-stances, I conclude that the evidence is sufficient on whichto infer that the Respondent's managers were aware of theefforts of the employees on behalf of the Union.Phillips was the only one of the employees concerningwhom it is contended that in addition to the economicconditions which would otherwise have promoted his lay-off, he was also laid off because of his poor work perfor-mance. To this end Respondent introduced 10 job ticketswhich, according to Vice President Cerra, show that Phil-lips had spent an unduly long period of time on the partic-ular jobs described on the ticket. According to the uncon-tradicted testimony of Phillips he was only confronted byBabisz on July 22, with four tickets of which only three arein evidence All the tickets relate to work done from vari-ous periods of time ranging from I month to 1 week priorto his layoff. It is uncontroverted and even stated affirma-tively by Plant Manager Rees that the matter of the jobtickets as an indicator of Phillips' slow work habits wasnever discussed or brought up with Phillips at any timeprior to his layoff. The only time that Cerra spoke to Phil-lips,according to his own testimony, was in connectionwith the washing of some parts for a Mack Truck orderwhich Cerra stated had to be shipped on that particularday. On this occasion Cerra did not reprimand or remon-strate with Phillips but merely asked him whether he wasgoing to get out the parts. Phillips said he would but theparts did not get out until the following day. Cerra statedhe then spoke to Babisz and Rees recommending that Phil-lips be terminated. Cerra said that this occurred about July16, approximately a week before Phillips was laid off, buthe may have been mistaken because Rees was on vacationat that time. In any case, according to the testimony ofboth Cerra and Rees, Babisz and Rees disagreed with Cer-ra concerning his recommendation to terminate Phillips.Plant Manager Rees testified that he had known Phillipsto be a fine employee while working at Riley Gear but thathe did not perform commensurate with his ability at Re-spondent. Rees believed that this was due to the fact thatPhillips, a friend of his, was bothered by severe financialproblems due to the illness of his wife. Because of this,Rees recommended to Babisz that they put him on anothermachine which would be easier for Phillips to operate.Rees stated that he never spoke to Phillips about his poorperformance but just prior to leaving on vacation he didtell him about possibly changing to another machine. It isclear that no one from management ever spoke to Phillipsabout his work performance. Despite the asserted sympa-thy for Phillips' financial plight, Babisz at the time he laidPhillips off merely stated that he was considering movingPhillips to another machine but felt that he, Phillips, wouldnot be happy with it In addition, the precipitous nature ofPhillips' layoff during the afternoon of July 21 arouses sus-picion. Babisz had returned from Rochester about an hourbefore, and Phillips had even assisted him in unloading hiscar, but Babisz said not a word to him. Moreover, the onlyother employee ever laid off for poor performance, Dan-(C A 2, 1972),Weise Plow WeldingCo. Inc,123 NLRB 616(1959)iels,was terminated on March 14,a Friday, atthe end of 126DECISIONSOF NATIONALLABOR RELATIONS BOARDthe workweek and was mailed a check on the followingweek. This was unlike the situation of Phillips where hischecks were ready and waiting for him while Babisz spoketo him about his layoff. Finally Babisz did not followCerra's recommendation a short time before to terminatePhillips.Inallthecircumstances, I conclude thatRespondent's contention that Phillips was laid off for hispoor work performance is pretextual.There remains for consideration the economic defenseset forth by Respondent. It is contended that as a result ofa meeting between Babisz and Thomas Ferguson, a manu-facturers'representative and the sole sales agent of Re-spondent, on July 21 in Rochester, Babisz returned to theplant and laid off first Phillips on that date and the fourother employees the following day. It is stated that Babiszand Ferguson discussed the condition of the business at thepresent time and the prospects for future orders from theirprincipal customers and, because of the gloomy picturepresented, Babisz was forced to take the action of layingoff the employees. Ferguson was the sole witness as to thismatter. He testified concerning the situation, past, current,and future with eight of Respondent's customers whom hecontends represented approximately 50 percent of Re-spondent's business. In addition to Ferguson's oral testi-mony, certain exhibits consisting principally of purchaseorders and invoices were submitted into the record. Re-viewing this evidence it first appears that InternationalHarvester was never a customer of Respondent because noorders had ever been received from that Company. In thewords of Ferguson, Harvester was a prospect not a custom-er.However, he stated that whereas it appeared that noorders would be forthcoming for several months Respon-dent was still in a good position for further orders, a posi-tionnoworse than ever. In a similar posture wasRespondent's relationship with Xerox from whom it hadnever received any orders until October 1975, long after thelayoffs. Likewise Moore Special Tool Co., another Compa-ny relied on in Ferguson's summary, had only given Re-spondent two orders on January 9, which were completedon September 22. With regard to these three "customers"from whom Respondent had received either none at all, orno orders since January, there could have been no startlingnews imparted by Ferguson to Babisz on July 21, whichBabisz could not have known before.Respondent had received in January a rather substantialorder from Mack Trucks. The customer extended the deliv-ery date of this order so that Respondent completed it onSeptember 30, sometime after the layoff. However, it ap-pears that Respondent was considerably late in its ship-ments againstthisparticular order which, even with astretched out delivery date of June 30, was not completeduntil September 30. Ferguson testified concerning anotherorder dated January 21, received from Mack Truck andstated that this order was canceled in May. Actually thedocuments submitted in evidence show that the order wasreally canceled on March 12. Ferguson contended thatthey did not know the order was canceled until May. Inany case Ferguson was not able to explain what was thenew elementin July concerning an order canceled in Mayat the very latest. Nor was Ferguson, as an independentsales agent, sufficiently aware of what was taking place inRespondent's plant so as to satisfactorily explain the rea-son for the delays in shipping the Mack Truck orders.As to Univac, the records show that Respondent re-ceived a steady stream of orders, dating as far back asDecember 1974, on an almost monthly basis, except themonths of April, May, July, and August, and resuming inSeptember. The shipments against these orders indicatethat certain orders received in January were shipped as lateasAugust and September. In any case the orders fromUnivac were not of such substantial size as would warranta company to rely on this customer as a mainstay of itsexistence. Thus 15 orders totaled less than $16,000. Thistype of order and their dollar values were obviously knowntoRespondent, long before July, and the failure to obtainone or two more of these small orders could not have madeany great difference in the Company's business, at least soas to cause the precipitous action taken by Bibisz on July22.Ferguson testified at length concerning the relationshipof Respondent with IBM. During the early part of the year,Respondent had received and shipped a number of smallorders from IBM. However, in May, Respondent was inposition to obtain a large order for about 10,000 gears fromIBM. It first received 100 slugs from which Respondentwas to cut gears. But a considerable problem developedbecause the slugs furnished by IBM did not provide a suffi-cient tolerance for Respondent to cut the gears. As a resultthe engineers agreed that it was not practical to run anorder of 10,000 pieces with such a small tolerance as therejection rate would undoubtedly be very high. Thereafter,on August 26, Respondent received this same order fromIBM but was forced to subcontract it to another companywhich had the capability of doing this work and Respon-dent was limited to inspection and packing and shippingthat order. Despite the loss of this substantial order, ofwhich Respondent was aware in May and June, it contin-ued to work overtime in the months prior to the layoff andthereafter.In his testimony Ferguson also discussed two other cus-tomers concerning which Respondent provided no docu-mentation. One of these was Trottnow whom he stated hadgivenRespondent orders in 1975, valued at more than$13,000. Ferguson said that Trottnow requested that ship-mentsbe stopped because of a problem with core hardness.No further explanation was given by Ferguson as to thismatter. Ferguson also referred to an order from StrombergCarlson for 20,000 pieces. This order was not canceled butthe customer just changed the delivery date so that thefinal approximately 9,700 pieces were to be delivered onSeptember 19, rather than August 25. As a matter of factone of the laid-off employees was working on that order atthe time of the layoff.In sum, Respondent's economic defense rests mainly onthe fact that as of July 21, it had not received business fromthree large companies who had never given any orders andRespondent had been operating without depending onthem. The records of the other customers discussed by Fer-guson, with the exception of IBM, merely show a stretch-ing out of some orders rather than any substantial cancel-lations.The only loss of any consequence was the IBMorder.However, on cross-examination Ferguson stated NIAGARA GEAR CORPORATION127thatGeneral Electric was placing large orders, in fact anorder of $50,000, considered very large to a company suchas Respondent. In addition, the Respondent was receivinglarger orders from an old customer, Moog, Inc., as well asa new customer, New Bould, and Lindy Division of UnionCarbide.Moreover, Ferguson as an independent salesagent, does not see all the orders, he dust gets copies ofinvoices after shipments are made He is therefore in noposition to know the exact status of Respondent's backlogof orders. Babisz did not testify as to this issue, and theuncontradicted testimony of Phillips,MacDonald, andOdrzywolski is to the effect that at various times Babisztold them that business was good, and that he discussedplant expansion with Phillips.I am not persuaded that Respondent laid off the employ-ees on July 21 and 22, because of economic conditions Ifindeed Ferguson had detailed any losses of orders or busi-ness,they all were well known to Respondent a good dealbefore July 21. As previously noted Respondent's recordsindicate that overtime was worked all during this periodincluding the months of June and July and extendingthereafter into August, September, and October Finally itisperhaps a truism that an economic layoff must be basedon good business judgment. I do not consider it prudent asa matter of business for an employer, citing economic con-siderations, to lay off employees early in a workday, withwork orders in their machines at the time, and paying themfor a full day to boot. There was nothing arising from Ba-bisz'meeting with Ferguson, as related by the latter, thatshould have caused such precipitous action as was under-taken in this case It is therefore my finding that Respon-dent laid off Phillips, Odrzywolski, Duerr, and MacDonaldfor their union activities rather than because of economicreasons Accordingly, I conclude that by this conduct, Re-spondent violated Section 8(a)(3) and (1) of the ActIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerceV. THE REMEDYHaving found that Respondent has engagedin certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondent discriminatorily laid offthe employees set forth above, I shall recommend that Re-spondent be ordered to offerimmediateand full reinstate-mentto Phillips, Odrzywolski, Duerr, and MacDonald totheir former positions or, if no longer available, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges; and make each ofthem whole for any loss of earnings or other monetary losseach may have suffered as a result of the discriminationagainst them, less interim earnings, if any, plus interest at 6percent per annum. Any backpay due is to be determinedin accordance with the formulas set forth in F.W.Wool-worth Company,90 NLRB 289 (1950), andIsis Plumbing &Heating Co,138 NLRB 716 (1962)CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3By discriminatorily laying off employees TimothyPhillips,Dennis Odrzywolski, John Duerr, and RichardMacDonald, Respondent engaged in unfair labor practicesin violation of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed-The Respondent,Niagara Gear Corporation,North To-nawanda,New York,itsofficers, agents, successors, andassigns, shall:1Cease and desist from.(a)Discouraging membership in, or activities on behalfof,DistrictNo. 76,International Association of Machinistsand Aerospace Workers,AFL-CIO,or any other labor or-ganization,by laying off employees or otherwise discrimi-nating against them in any manner with regard to their hireand tenure of employment or any terms or condition ofemployment because of their union activities.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights guar-anteed by Section 7 of the Act, except to the extent thatsuch right is affected by the proviso to Section 8(a)(3) ofthe Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a)OfferTimothyPhillips,Dennis Odrzywolski, JohnDuerr, and Richard MacDonald, immediate and full rein-7In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement to their former positions or, if those jobs no lon-ger exist,to substantially equivalent positions,withoutprejudice to their seniority or other rights previously en-joyed,and make them whole for any loss of pay due to theviolation against them in accordance with the manner setforth in the section of this Decision entitled,"The Reme-dy"(b)Preserve and, upon request, make available to theBoard or its agents,for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports,and all other records neces-sary to analyze the amount of backpay due under terms ofthisOrder(c)Post at its North Tonawanda,New York,plant, cop-ies of the attached notice marked"Appendix."8Copies ofsaid notice, on forms provided by the Regional Directorfor Region 3, after being duly signed by the Company'sauthorized representative,shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Company toinsure that said notices are not altered,defaced,or coveredby any other material.(d)Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order,what stepsthe Respondent has taken to comply herewith8In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance to giveevidence,the National Labor Relations Board has foundthat we violated the National Labor Relations Act, and wehave been ordered to post this notice.The Act gives the employees the following rights:To engage in self-organizationTo form,join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from the exercise of any or all suchactivities.WE WILL NOT layoff or discharge any employee forengaging in union activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights under Section 7 of the Act.WE WILL offer Timothy Phillips, Dennis Odrzywol-ski, John Duerr,and Richard MacDonald immediateand full reinstatement to their former fobs or, if thosejobs no longer exist,to substantially equivalent jobs,without prejudice to their seniority or other rights, andWE WILL make them whole for any loss of pay or anybenefits they may have suffered by reason of our dis-crimination against them.NIAGARA GEAR CORPORATION